DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Upon reconsideration, the elections of species requirements in the previous office action dated 02/25/2016 are hereby withdrawn. Accordingly, the withdrawn Claims 14-15 and 24 are rejoined for examination.
In view of the above noted withdrawal of the elections of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Remarks
The amendments and remarks filed on 03/17/2021 have been entered and considered.   
Claims 1-3, 5, 7, 9, and 13-30 are pending; 
Claims 4, 6, 8, and 10-12 are cancelled; 
Claim 30 is new;
Claims 1 and 29 are amended; 
Claims 14-15 and 24 are rejoined; and 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Agent of record, Matthew Knabel, on May 25, 2021 and May 26, 2021.
The application has been amended as follows:  
Claim 1. A method of recellularizing a liver of an adult subject with hepatocytes comprising:
(a) decellularizing the liver by perfusing the liver with a perfusate comprising (i) one or more oxygen carriers, (ii) a collagenase, and (iii) one or more anti-inflammatory agents to generate a decellularized liver; [[and]](b) isolating adult cells from the perfusatethe decellularized liver with the hepatocytes.
Claim 17. Cancelled


Claim 18. The method of claim 1, wherein the step of isolating the adult cells from the perfusate [[liver]] includes filtering the perfusate after the perfusate has been perfused through the liver to isolate the adult cells.
Claim 21. The method of claim 1, wherein the step of isolating the adult cells from the perfusate [[liver]] includes performing density centrifugation on the perfusate after the perfusate has been perfused through the liver to isolate the adult cells. 
Claim 24. The method of claim 1, wherein the perfusate improves the vitality of the adult cells. 
Claim 25. The method of claim 1, wherein the perfusate, as provided to the liver, further comprises one or more substrates for metabolism.
Claim 27. The method of claim 1, wherein the perfusate, as provided to the liver, further comprises an amino acid.
Claim 30. The method of claim 1, further comprising transplanting the recellularized liver into a recipient after step (c).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the objection to Claims 11 and 29 is withdrawn due to the amendment to or cancellation of the claims filed on 03/17/2021;
(ii) the rejections of Claims 1-3, 5, 7, 9, 11, 13, 16-22, and/or 24-29 under 35 U.S.C. 103(a) over Taylor et al. in view of Reid et al., Toolbox et al., Brasile, and/or Nelson et al. are withdrawn due to the amendment to or cancellation of the claims; and
(iii) The methods of the amended claims 1-3, 5, 7, 9, 13-16, and 18-30, comprising steps: (a) decellularizing a liver by perfusing the liver with a perfusate comprising (i) one or more oxygen carriers, (ii) a collagenase, and (iii) one or more anti-inflammatory agents to generate a decellularized liver; (b) further isolating adult cells from the perfusate; and (c) infusing the decellularized liver with hepatocytes, thereby recellularizing the decellularized liver with the hepatocytes, are novel and unobvious over the prior art.  
Therefore, the claims 1-3, 5, 7, 9, 13-16, and 18-30 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     
Conclusion
Claims 1-3, 5, 7, 9, 13-16, and 18-30 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653 


	
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633